 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 1 of 8 Page ID #86




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

LENARD ALFRED SMOCK, JR.,                 )
                                          )
              Petitioner,                 )
                                          )
vs.                                       )        Case No. 21-cv-346-DWD
                                          )
LISA MADIGAN,                             )
CAROLYN TAFT GROSBALL,                    )
WHIPPER JOHNSON,                          )
BRIAN BENNETT,                            )
MOLLY KAISER,                             )
JEREMY LLOYD,                             )
LOWELL TISON,                             )
RANDY NYBERG,                             )
                                          )
              Defendants.                 )

                            MEMORANDUM AND ORDER
DUGAN, District Judge:

       Petitioner Lenard Alfred Smock, Jr. filed this habeas corpus action to challenge the

constitutionality of his confinement as a pre-trial detainee in the Saline County Detention

Center. This matter is now before the Court for a preliminary review of the petition

pursuant to Rule 4 of the Rules Governing § 2254 Cases in United States District Courts.

Rule 4 provides that upon preliminary consider

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct the

                                                  reviewing the petition and exhibits in the

present case, the Court concludes that Petitioner is not entitled to relief, and the petition

must be dismissed, albeit without prejudice.



                                              1
    Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 2 of 8 Page ID #87




                                             The Petition

        Petitioner was arrested on June 2, 2020 in Saline County, Illinois (Doc. 1, p. 5). On

June 9, 2021, Petitioner was found guilty of residential burglary following a jury trial in

People of the State of Illinois v. Lenard A. Smock, Jr., Case No. 20-CF-289 (Circuit Court of

Saline County, Illinois) 1. Petitioner was remanded to state custody pending his sentence

hearing, which is currently set for August 3, 2021. See 2020-CF-289 Record. Petitioner is

also charged with 1 count for violating the sex offender registration statute in People of the

State of Illinois v. Lenard A. Smock, Jr., Case No. 20-CF-296 (Circuit Court of Saline County,

Illinois). 2 This case is currently set for a pre-trial hearing on August 3, 2021. See 2020-CF-

296 Record.

        Petitioner previously sought to remove his pending Case No. 20-CF-289 to this

Court. On December 16, 2020, Honorable Stephen P. McGlynn remanded the case to

Saline County. Smock v. Johnson, et al, Case No. 20-1339-SPM (S.D. Ill. 2020), at Doc.5.

Now, Petitioner invokes 28 U.S.C. § 2254 to challenge his pre-trial detention in Saline

County, Illinois. Because Petitioner is being held pending sentencing in Case No. 20-CF-

289, and trial in Case No. 20-CF-295, he does

pursuant to a judgment of a St

petition shall be construed as having been brought pursuant to 28 U.S.C. § 2241. See



1

https://www.judici.com/courts/cases/case_dispositions.jsp?court=IL083015J&ocl=IL083015J,2020CF289

documents, including electronic docket information, are public records of which the Court can take judicial
notice. See Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994).
2https://www.judici.com/courts/cases/case_dispositions.jsp?court=IL083015J&ocl=IL083015J,2020CF28




                                                    2
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 3 of 8 Page ID #88




Neville v. Cavanagh                                            ral courts in certain instances

                                                   to grant writ to pre-trial detainee in state

custody) (citing Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973)).

       Petitioner raises a litany of issues with his detention and pre-trial proceedings in

his state court cases. First, he alleges that the trials and pre-trial settings have been

postponed many times over the past 12-months without his consent, hinting at a speedy

trial issue. Further, Petitioner raises several alleged deficiencies with his trial counsel, the

prosecution, and his bail (Doc. 1, pp. 6-8, 12-16). Finally, Petitioner claims that Saline

County has been wrongfully interfering with his outgoing mail (Doc. 1, p. 8). Petitioner

seeks his immediate release, dismissal of his criminal charges, dismissal of his obligation

to register as a sex offender, and compensatory damages over $100,000.00 (Doc. 1, pp. 19-

23).

                                         Discussion

       A petition for writ of habeas corpus cannot be used to request monetary damages.

Further, constitutional claims that do not have an indirect effect on the duration of

confinement cannot be raised through a habeas petition. Cole v. Beck

139 (7th Cir. 2019) (citing Robinson v. Sherrod, 631 F.3d 839, 840 (7th Cir. 2011)).

Accordingly, the Court declines to address those claims as alleged by Smock in his habeas

petition.



for this Court to intervene in either of the pending state prosecutions or to order



                                               3
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 4 of 8 Page ID #89




outlined in Younger v. Harris, 401 U.S. 37 (1971), a federal court should not interfere with

                                                                               Braden v. 30th

Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973); Sweeney v. Bartow, 612 F.3d 571

(7th Cir. 2010). Such special circumstances are generally limited to issues of double

jeopardy and speedy trial. Braden, 410 U.S. at 489-92; Sweeney, 612 F.3d at 573. Moreover,

in the interest of comity between federal and state courts, a habeas petitioner must

exhaust his state court remedies before seeking relief in federal court. Braden, 410 U.S. at

490-92; Neville v. Cavanagh, 611 F.2d 673, 675 (1979).

       To exhaust a claim, a federal habeas petitioner must provide the state courts with



of the state's established                               O'Sullivan v. Boerckel, 526 U.S. 838,

                                                  to petition the Illinois Supreme Court for

habeas relief in October 2020 (see Doc. 1, p. 48), but he failed to continue with those efforts

after the court returned his petition for noncompliance with its local rules. Petitioner

gives no indication that he has attempted to correct those issues to complete the

presentation of his claims to the Illinois Supreme Court. Further, on June 9, 2021, the

Saline County Court heard arguments from Petitioner concerning his speedy trial

                                                                                           See

2020-CF-289 Record. Petitioner has not since challenged that decision.

       Aside from this apparent failure to exhaust in state court, the Younger doctrine also



of its cases against petitioner. Petitioner is being held by Saline County on six original

                                              4
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 5 of 8 Page ID #90




felony charges and has been found guilty on at least one of those charges. Not only does

Petitioner seek release from custody on these charges, he seeks dismissal of all the charges

against him. Under Younger, federal courts are required to abstain from interference in

ongoing state proceedings when                                 ture, (2) implicate important

state interests, and (3) offer an adequate opportunity for review of constitutional claims,

(4) so long as no extraordinary circumstances exist which would make abstention

                 Green v. Benden, 281 F.3d 661, 666 (7th Cir. 2002) (citing Middlesex Cnty.

Ethics Comm. v. Gard                      , 457 U.S. 423, 432, 436-37 (1982) and Majors v.

Engelbrecht, 149 F.3d 709, 711 (7th Cir. 1998)). The Younger abstention doctrine is

                                                  g proceedings are judicial in nature and

involve the important state interest of adjudicating violations of state criminal laws.

Further, there is no indication that the state proceedings would not provide petitioner

with an adequate opportunity for review of any constitutional claims.

       Further, while speedy trial clams can amount to an exceptional circumstance, see

Cole                                Sweeney, 612 F.3d at 573), state courts are competent to

address speedy trial rights. This Court will assume that state procedures will provide

petitioner with an adequate remedy, in the absence of unambiguous authority to the

contrary. FreeEats.com v. Indiana, 502 F.3d 590, 598 (7th Cir. 2007). Nevertheless, Petitioner

was arrested on June 2, 2020 (Doc. 1, p. 5), and has therefore been in custody over a year.

This length of delay is presumptively prejudicial and triggers a more thorough analysis

                                         United States v. White, 443 F.3d 582, 589-590 (7th

Cir. 2006) (Finding that delays approaching one year are presumptively prejudicial).

                                              5
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 6 of 8 Page ID #91




determining whether a defendant's Sixth Amendment right to a speedy trial has been

            United States v. Ward                                                  Doggett v.

United States, 505 U.S. 647, 651, 112 S.Ct. 2686, 120 L.Ed.2d 520 (1992) and Barker v. Wingo,

                                                         )). Under this test, the Court must



the criminal defendant is more to blame for that delay, whether, in due course, the

defendant asserted his right to a speedy trial, and whether he suffered prejudice as the

                 United States v. Oriedo, 498 F.3d 593, 597 (7th Cir. 2007); Ward, 211 F.3d at

360-61. The focal inquiry for this analysis is the second factor: the reason for the delay.

Cole                                United States v. Loud Hawk, 474 U.S. 302, 315 (1986) and

United States v. Hills, 618 F.3d 619, 640 (7th Cir. 2010)). Generally, delays resulting from

                                are are attributable to the defendant, and delays resulting



heavily. Hills, 618 F.3d at 630 (internal citations omitted).

       Reviewing the records contained in the Petition, in addition to those available from



criminal proceedings indicates that Petition

continued at least five times. However, most of these continuances cannot be attributed

directly to the prosecution. Indeed, two of the continuances resulted from the Covid-19



in accordance with State and Federal health guidelines. Two other continuances were

                                              6
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 7 of 8 Page ID #92




continuance before his trial in Case No. 2020-CF-289 appears to have been requested by

                       See 2020-CF-289 Record. Accordingly, the reason for delay here, is

at best, a neutral factor in this analysis, as Defendant has either initiated or acceded to the

continuances. See United States v. White, 443 F.3d 582, 590 (7th Cir. 2006); Cole, 765




petition is silent as to when Petitioner made a speedy trial demand, although, the docket



concerns and dismissed them. Petitioner has not since challenged that decision. The

                                                          some

right, and therefore without a showing by defendant that he has asserted his right to a

                                              a defendant to prove that he was denied as

                United States v. Oriedo, 498 F.3d 593, 596-97 (7th Cir. 2007) (emphasis in

original). Further, Petitioner cannot point to any prejudice that outweighs the concerns

underlying the delay. Cole                                        Hills

defendant who cannot demonstrate prejudice with specificity will not show a Sixth



sufficient for the Court to conclude that federal intervention is necessary at this time in

                                             constitutional right to a speedy trial.

       None of the other grounds raised by Petitioner implicate a constitutional right that

would allow for federal habeas relief, which here, can only be granted under § 2241 if

                                              7
 Case 3:21-cv-00346-DWD Document 6 Filed 06/11/21 Page 8 of 8 Page ID #93




                                                  nstitution or laws or treaties of the United

                                                  for a Court to grant federal habeas relief is

a violation of federal statutory or constitutional law. Mosley v. Moran, 798 F.2d 182, 185

                                  ts hold no supervisory authority over state judicial



Smith v. Phillips, 455 U.S. 209, 221 (1982); Cole v. Young, 817 F.2d 412, 416 (7th Cir. 1987).

To the extent that petitioner may be implying that the prosecuting attorney brought the

charge in Case No. 20-CF-296 in bad fait                            r an exception to Younger



                                        Disposition

                                                        Writ of Habeas Corpus (Doc. 1) is

DISMISSED, without prejudice.

                                                             DENIED. Petitioner appears to

request copies of certain documents filed in this matter; however, it is unclear from his



denied.

       SO ORDERED.

       Dated: June 11, 2021



                                                    _____________________________
                                                    DAVID W. DUGAN
                                                    United States District Judge



                                              8
